Citation Nr: 1434202	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by sinus congestion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.  The Veteran also served in the Army National Guard from December 1997 to June 2003.
      
This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

The Board remanded the claim in December 2011 in order for a medical opinion to be obtained.  This was done in November 2012, and, as will be explained, the obtained opinion is considered to be fully adequate.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has had a chronic disability manifested by sinus congestion during the course of his appeal, and even if it were found that he did, the weight of the evidence would still support the conclusion that it was less likely than not that such a condition either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for a disability manifested by sinus congestion have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

One of the cornerstone requirements for service connection is the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or for any distinct period of time during the pendency of that claim, and service connection may be granted even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran's claim for service connection for sinusitis was previously denied by the RO in March 2006 and he did not appeal.  In August 2007, the Veteran filed to reopen this previously denied claim, and the Board eventually reopened the claim in a December 2011 decision, before remanding the claim for a VA opinion.

As such, the date the Veteran's claim was received was August 2007.   Therefore, to clear the first hurdle for service connection, it must be shown that the Veteran has had chronic sinusitis for a distinct period since August 2007.  Unfortunately, the evidence of record fails to show that such a burden of proof has been met.  That is, the competent evidence does not establish that the Veteran has been diagnosed with chronic sinusitis since August 2007.

In reaching this conclusion, the Board notes that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses, and he can therefore describe symptoms he has experienced such as green/yellow phlegm and expectorate, or congestion, because they are perceptible by his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as determining what diagnosis is supported by his reported symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That is, the Veteran lacks the medical training or expertise to be able to determine that his symptomatology warrants a diagnosis of chronic sinusitis. 

In remanding the Veteran's claim for an opinion in 2011, the Board acknowledged as much, noting that the Veteran had reported experiencing a number of symptoms which could be associated with a sinus problems.

For example, at a VA examination dated July 2006, the Veteran asserted that he had been diagnosed with bronchitis in service and continued to experience symptoms such as cough productive of greenish and yellowish phlegm, nasal congestion, postnasal drip, and wheezing since service.  In October 2009, the Veteran asserted that he had experienced a "sinus condition" for many years, which started during his service in the Air Force and continued to bother him in the Army.  

Of note, the Veteran has been service connected for bronchitis already and is currently rated at 60 percent; and VA regulations strictly prohibit the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14.  What this means is that to the extent the Veteran experiences symptoms that are attributed to bronchitis, they may not be service connected as sinusitis or assigned a second VA disability rating.  With this limitation as a background, the Board will undertake an analysis of the Veteran's claim for a disability manifested by sinus congestion.

During the course of this appeal, the Veteran has submitted several VA treatment records which list sinusitis as a diagnosis.  However, the treatment records are generally not within the appeal period itself.  For example, in a June 2007 VA treatment record it was noted that the Veteran had been diagnosed with acute sinusitis/acute bronchitis, but June 2007 is prior to the date the Veteran's claim was received.  Moreover, service connection is only assigned for chronic, not acute, disabilities, and therefore it is not clear that this record would support a finding of chronic sinusitis even if it was dated within the appeal period.

The lone exception to the absence of any suggestion of chronic sinusitis during the appeal period appears in a VA psychiatric treatment record, which was printed in January 2011 and lists sinusitis as an active problem.  However, this notation was based only on an April 2005 diagnosis and is not therefore reflective of a specific finding by a medical professional of a current sinus disability during the course of the Veteran's appeal.  Rather, it appears to be only a recitation from a review past treatment records from prior to the appeal, and it is therefore not taken as dispositive evidence of a current disability.  This record is still considered probative evidence, but it must be weighed against the other probative evidence. 

The Board remanded the Veteran's claim in 2011 to obtain a medical opinion as to whether the Veteran had a disability manifested by sinus congestion.  In January 2012, the Veteran was physically examined.  X-rays showed paranasal sinuses that were normally developed and clear.  The examiner reviewed the Veteran's claims file and was fully apprised of his contentions.  The examiner acknowledged that the Veteran had in the past been diagnosed with sinusitis, but found that no nose, throat, larynx, or pharynx condition was present at the time of the examination, to include no sinusitis.  The examiner explained that on physical examination, ENT was normal, and the nasal airways were wide open with no erythema, edema, polyps, or excessive mucus discharge.  As such, the examiner was of the opinion that the Veteran did not have chronic sinusitis.

This conclusion was drawn after a physical examination and a review of the Veteran's medical history.  The examiner's opinion has also not been questioned by any other medical professional, and his findings are supported by the absence of any sinus problems on radiographic imaging.  As such, the findings at the VA examination are found to be highly probative and entitled to great weight.

Additionally, the absence of any sinus problems on x-ray throughout the course of the appeal supports the conclusion that chronic sinusitis has not been present during the appeal.
While a lone notation in a psychiatric treatment record suggested that sinusitis might be present, there is no suggestion that such a diagnosis was actually based on any testing, imaging, or physical examination; and when the Veteran was actually physical examined, the examiner concluded that chronic sinusitis was not in fact present.  As such, the physical examination is considered to have greater probative value in determining the condition of the Veteran's sinuses during the course of his appeal.  Therefore, the weight of the evidence is against the conclusion that the Veteran has had chronic sinusitis for any distinct time during the course of his appeal.

Moreover, even if it were to be decided that the Veteran had chronic sinusitis during the course of his appeal, the evidence would still fail to support a grant of service connection.  

For example, the VA examiner in 2012 concluded that it was less likely than not that any disability manifested by sinus congestion either began during or was otherwise caused by his military service, to include the in-service diagnosis of pharyngitis and notation of "sinus."  In reaching this conclusion, the examiner noted the complaints of frontal pain, para-sinus pressure pain, nasal congestion, drainage, and pharyngeal irritation in 1972, and was aware that the Veteran's main complaint was nasal congestion.  However, the examiner pointed out that a review of the claims file showed the Veteran to have a 36 year pack history of cigarette smoking, recurrent bronchitis, and multiple medical treatment entries for nasal congestion, frontal headaches, and productive yellow sputum, and numerous episodes of acute pharyngitis.  He observed that the Veteran's separation physical noted shortness of breath secondary to smoking.  Additionally, when the Veteran was diagnosed with sinusitis in 1989, the examiner noted that ten days earlier he was treated for bronchitis with tobacco abuse, and that the same symptoms were later coded as sinusitis without any x-rays being taken to actually verify the presence of sinusitis.  Similarly, in May 2001, the Veteran again complained of symptoms that were diagnosed as acute bronchitis, and again there were no x-rays taken to show sinus involvement or abnormal.  

From a review of the examination report, it is clear that the examiner was familiar with the Veteran's medical history.

Service treatment records do show that the Veteran was treated for pharyngitis in that in June 1973 and October 1975; but pharyngitis is an inflammation of the throat, and therefore is not indicative of a sinus problem per se (of note, the Board is not making a medical determination here, but is merely making an observation, and the question of the importance of this finding was directed to the VA examiner on remand).  The Veteran did voice a number of complaints in service, including a sore throat, viral syndromes, the flu, a nasal drip, a head cold and an upper respiratory infection, but again none of these complaints was actually diagnosed as chronic sinusitis.  Moreover, the Veteran's separation physical in January 1976 found normal sinuses and the Veteran specifically denied having ever had sinusitis on a medical history survey completed in conjunction with that physical.  Of note, the Veteran did report experiencing several medical problems on the survey, adding weight to his denial of any history of sinusitis.  The medical officer noted that the Veteran had experienced some hemoptysis secondary to severe colds in 1968 but had not experienced any treatment since.  The Veteran was also noted to have shortness of breath, secondary to smoking since 1975.

In February 1976, the Veteran was seen at a military eye clinic where it was written: "Physical findings sinus/grandfather is diabetic."  This was identified as possible evidence of sinusitis in service, but a plain viewing of the record makes it highly unclear what was being referred to.  When combined with the fact that a physical examination the previous month showed no sinusitis, the fact that the Veteran specifically denied having ever experienced sinusitis the previous month, and the fact that the Veteran was seen for gastroenteritis a week later but made no mention of any sinus complaints, it makes it hard to believe that the eye doctor was diagnosing chronic sinusitis.  Of note, the VA examiner in 2012 specifically considered this record in his review of the claims file, but was likewise not persuaded that it indicated the onset of chronic sinusitis.

Following service, the evidence does not show sinus problems for a number of years.  In April 1978, the Veteran sought medical treatment for a runny nose of three days duration, and he was diagnosed with bronchitis.  Of note, a chest x-ray did not show any actual infiltrate, and no parenchymal disease noted.  There was also no tenderness over the sinuses.  The Veteran was encouraged to stop smoking.  This is similar to a number of records from the 1980s through the 2000s in which bronchitis was diagnosed and it was recommended that the Veteran stop smoking.

It is true that sinusitis was noted in some of these records, but it was most often listed as being acute in nature, and no medical opinion has ever been submitted suggesting that the Veteran had chronic sinusitis that either began during or was otherwise caused by his military service.

The Veteran has suggested that he has experienced sinusitis since service, such as  in October 2009 when he asserted that he had experienced a "sinus condition" for many years, which started during his service in the Air Force and continued to bother him in the Army.  However, when he underwent a physical examination in July 1997 in conjunction with enlisting in the National Guard, he specifically denied having ever experienced sinusitis and no sinus problems were diagnosed.  As such, the Veteran's credibility is impeached in that he either misrepresented his condition in an effort to get into the National Guard, or he is misrepresenting it now.  

Regardless, as described above the evidence of record does not show the presence of chronic sinusitis either in service or within a year of service, and the in-service and post-service symptoms which the Veteran believes are indicative of chronic sinusitis were considered by a medical professional but found not to be diagnostic of sinusitis that either began during service or was otherwise caused by service. 

As such, the criteria for service connection have not been met, and the Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice has been provided by a series of letters.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran's representative argued in a 2014 brief that the examination was inadequate in that it failed to provide a sufficient rationale.  The Board disagrees.  As an initial point, the examiner's primary finding was that the Veteran did not have a chronic disability manifested by sinus congestion.  As such, it would be impossible for him to provide an etiology for something that has not existed during the course of the appeal.  Moreover, even if it were argued that the Veteran had a disability manifested by sinus congestion, the examiner still took the time to consider all of the Veteran's in-service complaints, but found that the complaints were largely the result of acute conditions or the Veteran's service connected bronchitis.  The examiner also noted that x-rays did not support any diagnosis of sinusitis either in service or in the years after service.  As such, the Board is satisfied both with the thoroughness of the examiner's review of the claims file, and with the answers he provided to the Board's questions; and therefore a remand is not necessary for an additional opinion.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  


ORDER

Service connection for a disability manifested by sinus congestion is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


